MEMORANDUM OPINION

                                           No. 04-12-00658-CR

                                     IN RE Darrell Eugene BATES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 31, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 11, 2012, Relator Darrell Eugene Bates filed a petition for writ of mandamus,

complaining the trial court failed to grant his requested motion for expunction. However, the

relator bears the burden of providing this court with a record sufficient to establish his right to

mandamus relief and the relator has failed to provide copies of the documents he filed before the

trial court. See TEX. R. APP. P. 52.7(a) (“Relator must file with the petition [ ] a certified or

sworn copy of every document that is material to the relator’s claim for relief and that was filed

in any underlying proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide this court with a

record establishing his right to mandamus relief and we therefore conclude that he has not shown

1
  This proceeding arises out of Cause No. 2011CR1251W, styled State of Texas v. Darrell Eugene Baker, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                              04-12-00658-CR


himself entitled to mandamus relief. Accordingly, relator’s petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                            -2-